Citation Nr: 1733911	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-11 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1997 to October 2001, from May 2003 to August 2003, and from April 2006 to August 2006.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the RO in Louisville, Kentucky, which, in pertinent part, denied service connection for ulcerative colitis.  The matter was previously before the Board in March 2015, where the Board remanded the issue on appeal to schedule the Veteran for a VA ulcerative colitis examination and to inquire as to potentially outstanding relevant records.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The record reflects that the Veteran received an adequate VA ulcerative colitis examination in July 2015.  Per the March 2015 Remand, the Board noted that it was unclear if VA had obtained all of the Veteran's service treatment records for the relevant period on appeal, and directed the Agency of Original Jurisdiction (AOJ) to ensure that VA had all available service treatment records.  Per a September 2015 email, the relevant records custodian indicated that the requested service treatment records from the April 2006 to August 2006 period of service could not be located; however, the custodian also noted that the records may have already been uploaded to the Veterans Benefits Management System (VBMS).  The Board has thoroughly reviewed the record and finds that the Veteran's relevant service treatment records have, in fact, been scanned into the VBMS system and remand for an additional record search is unnecessary.  As such, the Board finds the issue on appeal ripe for adjudication.

The Veteran testified from Louisville, Kentucky, at a June 2014 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a VBMS appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  A service entrance examination was not conducted prior to the April 2006 to August 2006 period of active service.

2.  The Veteran is currently diagnosed with ulcerative colitis, which manifested on or about February 2006, just prior to the April 2006 to August 2006 period of active service.

3.  The Veteran did not experience any gastrointestinal injury, disease, or event during the October 1997 to October 2001 and May 2003 to August 2003 periods of active service.

4.  The preexisting ulcerative colitis did not undergo an increase in severity during the April 2006 to August 2006 period of active service.


CONCLUSIONS OF LAW

1.  The Veteran's ulcerative colitis preexisted the April 2006 to August 2006 period of active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.306 (2016).

2.  The criteria for service connection for ulcerative colitis, including as due to aggravation of a preexisting disability during the April 2006 to August 2006 period of active service, have not been met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.326(a) (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.

In March 2011, VA issued the Veteran VCAA notice, which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the March 2012 rating decision from which this appeal arises.  Further, the issue was readjudicated in a January 2013 Statement of the Case (SOC), and subsequently issued December 2013 and October 2015 Supplemental Statements of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded a VA ulcerative colitis examination in July 2015.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The examination report reflects that the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and adequately answered all relevant questions.  

All relevant documentation, including VA treatment (medical) records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Ulcerative Colitis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may alternatively be established by way of the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While ulcerative colitis is not specifically listed among the presumptive diseases, the list includes a broad category of peptic or gastric ulcers.  These terms are not specifically defined in the regulations; therefore, a general medical definition may be applied.  Peptic ulcers are defined as ulcers of the mucous membrane of the alimentary (digestive) tract, caused by action of acidic gastric (stomach) juice.  The most common locations are the stomach (gastric ulcer) and the duodenum (duodenal ulcer); less often they may occur in the esophagus or in the part of the small intestine that has ectopic gastric mucosa and hence secretion of acid.  See Dorland's Illustrated Medical Dictionary 2023 (31st ed. 2007). 

While this definition includes part of the small intestine, it does not refer to any part of the large intestine, or the colon, which is specifically implicated here.  Moreover, the definition is directly tied to a specific type of tissue located in and around the stomach (ectopic gastric mucosa).  As such, the Veteran's ulcerative colitis, which involves an area that is neither part of the small intestine nor adjacent to the stomach, does not appear to be contemplated under the classification of peptic or gastric ulcers.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  
38 C.F.R. §§ 3.304, 3.306. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

At the June 2014 Board videoconference hearing, and elsewhere throughout the record, the Veteran argued that the currently diagnosed ulcerative colitis manifested during the April 2006 to August 2006 period of active service.  Initially, the Board notes that the Veteran was not provided with an entrance examination for the April 2006 to August 2006 period of active service, as he was serving in the Reserves prior to this period.  The governing VA statute provides that the presumption of soundness applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C.A. § 1111.  Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 
7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))).  As there was no service entrance examination performed for the April 2006 to August 2006 period of active service, the presumption of soundness at entry into service does not attach for that period of service.  
38 U.S.C.A. § 1111.

The Board finds that the Veteran is currently diagnosed with ulcerative colitis.  Multiple VA treatment records and the report from the July 2015 VA ulcerative colitis examination reflect that the Veteran has been diagnosed with ulcerative colitis.

Service treatment records convey that the Veteran was treated for bloody stool during the April 2006 to August 2006 period of active service, and the Veteran contended at the June 2014 Board videoconference hearing, and elsewhere throughout the record, that the currently diagnosed ulcerative colitis is related to this in-service treatment.  The Veteran has not argued that there was any other gastrointestinal injury, event, or disease during the October 1997 to October 2001 and May 2003 to August 2003 periods of active service.  Further, review of all the evidence of record also does not convey any gastrointestinal injury, event, or disease during the October 1997 to October 2001 and May 2003 to August 2003 periods of active service.  As such, the Board finds that the currently diagnosed ulcerative colitis was not incurred during the October 1997 to October 2001 or May 2003 to August 2003 periods of active service.

Despite the lack of a service entrance examination for the April 2006 to August 2006 period of active service, the weight of the evidence of record demonstrates that the Veteran had ulcerative colitis prior to the April 2006 to August 2006 period of active service.  As discussed above, at the June 2014 Board videoconference hearing, and elsewhere throughout the record, the Veteran advanced that ulcerative colitis first manifested during the April 2006 to August 2006 period of active service, and that it did not preexist that period of service.

A March 2006 VA treatment record reflects that the Veteran sought treatment for bloody stools.  Per the Veteran, the symptoms began one mother prior in February 2006.  Per the VA treatment record, the Veteran was moving to Georgia in two weeks for active duty training (the April 2006 to August 2006 period of active service).  It was suggested that the Veteran obtain a colonoscopy once settled in Georgia in order to assist in determining the cause of the bloody stools.

A July 2006 service treatment record conveys that the Veteran sought treatment during service for bloody stool.  Per the service treatment record, the Veteran advanced having bloody stool for the previous three months.  Follow-up visits occurred in July and August 2006.  Per the final August 2006 service treatment record, the Veteran was scheduled for a September 2006 colonoscopy with a VA medical center (VAMC).  A September 2006 VA treatment record discussed the fact that the Veteran has seen VA about the bloody stools prior to the April 2006 to August 2006 period of active service, and that the Veteran was unable to undergo a full work-up at that time as the Veteran was leaving for active service.  It was noted that the symptoms identified in March 2006 had continued.  Per an October 2006 VA treatment record, a September 2006 colonoscopy showed colitis.

As the Veteran's testimony of no ulcerative colitis symptoms prior to the April 2006 to August 2006 period of active service contradicted the information contained within the March 2006 VA treatment record, the Board sought an opinion as to whether the currently diagnosed ulcerative colitis preexisted the April 2006 to August 2006 period of active service.  

Per the July 2015 VA medical opinion, a VA examiner opined that the currently diagnosed ulcerative colitis preexisted the April 2006 to August 2006 period of active service.  The VA examiner cited to a medical journal stating that symptoms of ulcerative colitis manifest and progress gradually over several weeks, and that the more significant symptoms may be preceded by a self-limited episode of rectal bleeding that occurs weeks or months earlier.  As the Veteran first complained of symptoms of rectal bleeding in March 2006 and reported that the bleeding began in February 2006, considering all the evidence of record, the VA examiner assessed that the ulcerative colitis preexisted the April 2006 to August 2006 period of active service.

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase in the disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Having reviewed all the evidence of record, lay and medical, the Board finds that the weight of the evidence is against a finding that the preexisting ulcerative colitis increased in severity during the April 2006 to August 2006 period of active service.

The March 2006 VA treatment record reflects that the Veteran had symptoms of bloody stools/lower gastrointestinal bleeding without pain.  Per a subsequent July 2006 service treatment record, the Veteran sought treatment for bloody stools.  Symptoms noted by the service examiner included black or tarry stools and abdominal pain.  An August 2006 follow-up service treatment record reflects that the Veteran was having intermittent painless bleeding.  

A September 2006 VA treatment record conveys that the Veteran sought treatment for gastrointestinal symptoms similar to those treated in service.  A subsequent September 2006 VA treatment record noted symptoms of generalized abdominal pain, diarrhea, and rectal bleeding.  Per an October 2006 VA gastrointestinal clinic consultation, the Veteran had right-colon moderate chronic colitis with mild activity and left-colon marked chronic colitis with moderate to marked activity.  A February 2007 VA gastrointestinal clinic note reported that after the Veteran was prescribed medication to treat the ulcerative colitis in October 2006, the symptoms of bloody stool, abdominal pain, and diarrhea cleared within two to three days.

Per a June 2011 VA gastrointestinal clinic consultation, the Veteran had good symptom relief, with no abdominal pain and no flares.  A December 2012 VA treatment record noted that the Veteran was to receive an endoscopy related to ulcerative colitis and bloody diarrhea.  Per an April 2014 VA treatment record, the Veteran had a flare in February 2013 with several small bloody bowel movements.  Since then the Veteran had good symptom relief with medication.  An August 2014 VA treatment record conveyed that the Veteran denied symptoms of bloody stool or abdominal pain.  Per a March 2015 VA gastrointestinal clinic note, a February 2014 colonoscopy showed mild to moderate colitis.  

VA received a letter from the VA Department of Gastroenterology in September 2011.  Per the letter, the Veteran had ulcerative colitis that was diagnosed by the VAMC in 2006; however, the letter offers no opinion as to whether the Veteran's ulcerative colitis was aggravated during the April 2006 to August 2006 period of active service and/or is related to an injury, event, or disease during an earlier period of service.

In July 2014, VA received a second letter from the VA Department of Gastroenterology.  Per the letter, since being diagnosed with ulcerative colitis the Veteran had several flares requiring changes in medication; however, once again no opinion was offered as to whether the Veteran's ulcerative colitis was aggravated during the April 2006 to August 2006 period of active service and/or is related to an injury, event, or disease during an earlier period of service.

Yet another letter from the VA Department of Gastroenterology was received in August 2016.  Again, the VA physician noted that the Veteran had been diagnosed with ulcerative colitis in September 2006.  Further, the VA physician reported that the Veteran's symptoms continued to fluctuate; however, as with the previous letters, no opinion was offered as to whether the Veteran's ulcerative colitis was aggravated during the April 2006 to August 2006 period of active service and/or is related to an injury, event, or disease during an earlier period of service.

The Veteran received a VA intestinal examination in July 2011 that discussed the Veteran's ulcerative colitis history.  Per the Veteran, the ulcerative colitis symptoms, which the Veteran advances began during the 2006 period of service, included bloody stools and stomach pain.  Since receiving treatment, the Veteran conveyed having occasional abnormal bowel movements.  At that point in time there had not been any blood in a bowel movement in over a year.  The VA examiner described the course of the ulcerative colitis as "intermittent with remissions."

A VA ulcerative colitis examination was conducted in July 2015.  At that time the Veteran advanced symptoms of abdominal pain and distension.  There had been no recent bloody stool.  Per the examination report, the Veteran would have flare-ups every year to a year-and-a-half.  At the conclusion of the examination the VA examiner opined that it was less likely than not that the preexisting ulcerative colitis was aggravated during the April 2006 to August 2006 period of active service.  The VA examiner explained that Veteran was evaluated on multiple occasions during service from June to August 2006, and during that time the Veteran's vital signs remained stable, with no fever or weight loss.  Blood tests were normal with no indication of anemia.  Abdominal X-rays, urinalysis, and kidney, liver, and electrolyte tests were also normal.  The Veteran did not need to be hospitalized and there was no evidence the Veteran's condition was declining during that two month period.  Further, the most recent VA gastrointestinal consultation report showed that the Veteran's ulcerative colitis was stable, with no bloody stools, abdominal pain, fever, or weight loss at that time.

Having reviewed all the relevant evidence of record, the Board finds that weight of the evidence is against a finding that service connection is warranted for ulcerative colitis.  First, the evidence does not reflect, and the Veteran does not contend, any gastrointestinal injury, event, or disease during the October 1997 to October 2001 and May 2003 to August 2003 periods of active service.  Further, the weight of the evidence shows no aggravation of the ulcerative colitis during the April 2006 to August 2006 period of active service.  A VA examiner specifically opined that the service treatment records from July to August 2006 showed no aggravation of the ulcerative colitis.  Further, VA treatment records reflect that the Veteran's symptoms have remained relatively the same, if not improved, since the 2006 period of service.  As the preponderance of the evidence is against a finding of worsening during service, the presumption of aggravation does not arise in this case, and thus the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. Because aggravation by service of the preexisting ulcerative colitis is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for ulcerative colitis must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for ulcerative colitis is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


